Order, Supreme Court, New York County (Joan B. Lobis, J.), entered October 19, 2007, which denied plaintiffs motion for an accounting, for permission to serve discovery demands, and to terminate his obligation to pay maintenance to defendant, and granted defendant’s cross motion for, inter alia, a money judgment for basic child support and maintenance from June 2005 through June 2007, additional accrued arrears, and counsel fees, unanimously affirmed, without costs.
Plaintiffs submissions failed to raise genuine issues of fact as to his maintenance and child support obligations or the propriety of the money judgment for basic child support and maintenance from June 2005 through June 2007. Nor has plaintiff shown entitlement to an accounting as to defendant’s sale of certain photographs pursuant to a May 2004 stipulation between the parties (see Silber v Rainess & Co., 34 AD2d 188, 191-192 [1970], affd 28 NY2d 612 [1971]). Accordingly, the court also properly denied him discovery as to the sale of the photographs. We have considered plaintiffs remaining contentions and find them unavailing. Concur—Andrias, J.P., Nardelli, Moskowitz, Renwick and Freedman, JJ.